UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2011 Location Based Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 333-139395 20-4854758 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 49 Discovery, Suite 260, Irvine, California 92618 (Address of Principal Executive Offices) (Zip Code) (888) 600-1044 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registration under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(k) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Matters to Vote of Security Holders On August 30, 2011, Location Based Technologies, Inc., (the “Company”) held the Annual Shareholder’s Meeting.As to the election of directors to serve until the next annual meeting, the following persons have been elected: Ms. Mejia and Messrs. Morse and Scalisi. As of August 31, 2011 at 2:30 P.M. PDT, the results represent 62,778,773 shares or 52% of outstanding shares and the results are: Mejia62,065,589 forand 713,184 votes withheld Morse 62,181,536 forand 597,237 votes withheld Scalisi62,190,869 for and 587,904 votes withheld During the open voting time additional votes had been received.Validated votes have been added into the official account and are reported above.The results were not impacted. Item 7.01 Regulation FD Disclosure. On August 30, 2011, the Company held its Annual Shareholder Meeting Virtually by Internet and conference call.The Supplemental Information package for use during this event is furnished herewith as Exhibits 99.1 and incorporated by reference in Item 7.01.All information in the Supplemental Information package is presented as of the particular date or dates referenced therein, and the Company does not undertake any obligation to, and disclaims any duty to, update any of the information provided. The information in the preceding paragraph, as well as Exhibit 99.1 referenced therein, shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, nor shall it be deemed incorporated by reference in filings under the Securities Act of 1933. Item 9.01Exhibits Exhibit # Description Supplemental Information Package - Annual Shareholder Meeting Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOCATION BASED TECHNOLOGIES, INC. Date:August 31, 2011 By: /s/David Morse David Morse Chief Executive Officer
